On December 4,2007, the Defendant was sentenced for Count I: Burglary, a felony, in violation of Section 45-6-204(1), MCA, Ten (10) years to Montana State Prison with Ten (10) years suspended; and for Count II: Ten (10) years to Montana State Prison with Ten (10) years suspended, concurrent to Count I; credit for two (2) days served; and other terms and conditions given in the Judgment on December 4, 2007.
On December 29, 2009, the prior sentence imposed on December 4, 2007, was *32revoked. The Defendant was sentenced for Count I: Burglary, a felony, in violation of Section 45-6-204(1), MCA, Ten (10) years to Department of Corrections with Seven (7) years suspended, credit for 27 days time served, no credit for street time, concurrent with Count II; and for Count II: Ten (10) years to Department of Corrections with Seven (7) years suspended, credit for 27 days time served, no credit tor street time, concurrent with Count I; and other terms and conditions given in the Judgment on December 29, 2009.
DATED this 31st day of March, 2014.
On April 19, 2013, the prior sentence imposed on December 29, 2009, was revoked. The Defendant was sentenced for Count I: Burglary, a felony, in violation of Section 45-6-204(1), MCA, Seven (7) years to Department of Corrections with Three (3) years suspended, credit for 18 days time served, Counts I and II run concurrently with each other; and for Count II: Seven (7) years to Department of Corrections with Three (3) years suspended, credit for 18 days time served, Counts I and II run concurrently with each other; Court recommends screened at MASC and placed in Nexus program; and other terms and conditions given in the Judgment on April 19, 2013.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from NEXUS in Lewistown, Montana. The Defendant was represented by Brooke Perkins, an intern with the Montana Office of Public Defender, under the supervision of Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.